Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 8, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00468-CV


                       FUAD COCHINWALA, Appellant

                                        V.

                        MUHAMMAD SALIM, Appellee

                     On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-68927


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 25, 2022. On August 30,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer